Exhibit 10.1

 

REDEMPTION DEPOSIT AGREEMENT

 

THIS REDEMPTION DEPOSIT AGREEMENT (this “Agreement”), dated April 20, 2004, by
and among ELDORADO RESORTS LLC (the “Company”), ELDORADO CAPITAL CORP.
(“Capital”; the Company and Capital are collectively the “Issuers”), and U.S.
Bank National Association, in its capacity as trustee (the “Trustee”) under the
Indenture (hereinafter described);

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Indenture dated as of July 31, 1996, as amended,
modified or supplemented and in effect as of the date hereof (the “Indenture”),
by and among the Company, Capital and the Trustee, the Issuers have heretofore
issued the securities listed in Schedule I hereto (the “Securities”), it being
understood that all terms not otherwise defined in this Agreement which are
defined in the Indenture are used herein with the same meaning; and

 

WHEREAS, in connection with the issuance of a new series of 9% Senior Notes due
2014 (the “Senior Notes”), the Issuers desire to redeem the Securities; and

 

WHEREAS, as a condition, among other conditions, to the issue and sale of the
Senior Notes, the Issuers and the Trustee shall have entered into this Agreement
providing for the deposit and application, together with other funds, of the
proceeds of the Senior Notes; and

 

WHEREAS, the Issuers have placed with the Trustee, in trust pending receipt of
the deposit of moneys and delivery as described herein, the applicable notice of
redemption regarding the Securities as required by Section 3.03 of the Indenture
(the “Notice of Redemption”), a copy of which is attached hereto as Exhibit A,
which Notice of Redemption specifies the effective date of the redemption of the
Securities (which shall be a date not more than 31 days after the date hereof,
the “Redemption Date”).

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 


SECTION 1.  DEPOSIT OF MONEYS.  THE ISSUERS HAVE DEPOSITED, OR HAVE CAUSED TO BE
DEPOSITED, WITH THE TRUSTEE MONEYS (INCLUDING THE PROCEEDS OF THE SENIOR NOTES)
IN THE AMOUNT OF $67,172,329.50 (THE “REDEMPTION AMOUNT”) IN THE MANNER AND FOR
THE PURPOSES HEREIN PROVIDED.


 


SECTION 2.  CREATION OF TRUST ACCOUNT.  THERE IS HEREBY CREATED AND ESTABLISHED
WITH THE TRUSTEE A SPECIAL AND IRREVOCABLE TRUST ACCOUNT TO BE DESIGNATED THE
“REDEMPTION TRUST ACCOUNT” (THE “REDEMPTION ACCOUNT”).  ALL MONEYS DEPOSITED
PURSUANT TO THIS AGREEMENT SHALL BE DEPOSITED, AND ALL INVESTMENTS AND PROCEEDS
THEREOF REPRESENTING PRINCIPAL SHALL BE HELD, IN THE REDEMPTION ACCOUNT AND
APPLIED AS PROVIDED IN THIS AGREEMENT.

 

1

--------------------------------------------------------------------------------


 


SECTION 3.  ACKNOWLEDGMENTS BY TRUSTEE; DELIVERY OF NOTICE.  THE TRUSTEE
ACKNOWLEDGES THAT (A) IT HAS RECEIVED THE REDEMPTION AMOUNT FROM OR ON BEHALF OF
THE ISSUERS AND HAS CREDITED THE SAME TO THE REDEMPTION ACCOUNT AND (B) IT HOLDS
NO OTHER FUNDS FOR THE PURPOSE OF PAYING DEBT SERVICE ON THE SECURITIES.  THE
TRUSTEE AGREES TO HOLD IN TRUST FOR THE ISSUERS THE NOTICE OF REDEMPTION PENDING
THE DEPOSIT OF MONEYS IN THE REDEMPTION ACCOUNT AS DESCRIBED HEREIN AND TO
DELIVER SUCH NOTICE OF REDEMPTION UPON THE RECEIPT OF SUCH DEPOSIT.  FOLLOWING
THE RECEIPT OF SUCH DEPOSIT, THE TRUSTEE SHALL TRANSMIT TO THE HOLDERS OF THE
SECURITIES THE INFORMATION SET FORTH IN THE NOTICE OF REDEMPTION AS PROVIDED IN
THE INDENTURE.


 


SECTION 4.  IRREVOCABLE DEPOSIT.  THE DEPOSIT BY THE ISSUERS OF MONEYS IN THE
REDEMPTION ACCOUNT UNDER THIS AGREEMENT CONSTITUTES AN IRREVOCABLE DEPOSIT
THEREOF IN TRUST SOLELY FOR THE PURPOSE OF MAKING THE PAYMENTS DESCRIBED IN
SECTION 5 HEREOF.


 


SECTION 5.  APPLICATION OF TRUST FUNDS.  (A) THE TRUSTEE AGREES TO APPLY THE
MONEYS DEPOSITED IN THE REDEMPTION ACCOUNT, AND INVESTMENT PROCEEDS THEREOF
REPRESENTING PRINCIPAL, IN ACCORDANCE WITH THE PROVISIONS HEREOF, TO THE PAYMENT
OF PRINCIPAL OF AND PREMIUM, IF ANY, AND INTEREST ON THE SECURITIES ON THE
REDEMPTION DATE.  ANY SUMS HELD HEREUNDER AS TO WHICH INVESTMENTS ARE NOT HEREIN
OTHERWISE SPECIFIED OR DIRECTED SHALL BE HELD UNINVESTED AS PART OF THE
REDEMPTION ACCOUNT.


 

(b)                                 It is expressly understood and agreed that
the Redemption Account shall be held solely for the benefit of the Holders of
the Securities until all sums owing to the Holders of Securities under the
Indenture have been paid in full.

 

(c)                                  The principal of and interest on the
Securities are payable in the amounts and at the times shown on Schedule I.

 

(d)                                 The Redemption Amount deposited into the
Redemption Account is sufficient, without any investment thereof, to pay when
due the principal of, plus premium, if any, and accrued interest on the
Securities and to effect the redemption described in the Notice of Redemption.

 


SECTION 6.  RIGHTS AND LIMITATIONS OF LIABILITY.  (A) THE LIABILITY OF THE
TRUSTEE FOR THE PAYMENT OF THE PRINCIPAL OF, PLUS PREMIUM, IF ANY, AND INTEREST
ON THE SECURITIES PURSUANT TO THIS AGREEMENT SHALL BE LIMITED SOLELY TO THE
APPLICATION OF THE MONEYS DEPOSITED PURSUANT HERETO, AND INVESTMENT PROCEEDS
THEREOF REPRESENTING PRINCIPAL, FOR SUCH PURPOSES IN THE REDEMPTION ACCOUNT.  NO
PROVISION OF THIS AGREEMENT SHALL REQUIRE THE TRUSTEE TO EXPEND OR RISK ITS OWN
FUNDS, OR OTHERWISE INCUR ANY FINANCIAL LIABILITY IN THE PERFORMANCE OF ANY OF
ITS DUTIES HEREUNDER, IF THERE IS REASONABLE GROUND FOR BELIEVING THAT THE
REPAYMENT OF SUCH FUNDS OR LIABILITY IS NOT REASONABLY ASSURED TO IT UNDER THE
TERMS OF THIS AGREEMENT OR ADEQUATE INDEMNITY AGAINST SUCH RISK IS NOT
REASONABLY ASSURED TO IT.


 

(b)                                 The parties acknowledge and agree that the
Trustee is entering into this Agreement in its capacity as trustee under the
Indenture.  As such, the Trustee shall be entitled, in performing any of its
duties under this Agreement, to all rights, privileges,

 

2

--------------------------------------------------------------------------------


 

protections, immunities and limitations of liability provided the Trustee under
the Indenture, which rights privileges, protections, immunities and limitations
are specifically incorporated herein by this reference thereto, and nothing
herein shall constitute a waiver of any rights or protections available to the
Trustee under the Indenture.  Without in any way limiting the generality of the
preceding sentence, the Trustee will be entitled to the rights set forth in
Article 7 of the Indenture in performing any of its duties under this Agreement.

 

(c)                                  The recitals herein shall not be considered
as made by, or imposing any obligations or liability upon, the Trustee.  The
Trustee makes no representations as to the value, condition or sufficiency of
the Redemption Account, or any part thereof, or as to the title of the Issuers
thereto, or as to the security afforded thereby or hereby, and the Trustee shall
not incur any liability or responsibility in respect to any of such matters.

 


SECTION 7.  BOOKS AND RECORDS.  THE TRUSTEE SHALL MAINTAIN FULL AND COMPLETE
RECORDS OF ALL ASSETS AND FUNDS HELD BY THE TRUSTEE FROM TIME TO TIME UNDER THIS
AGREEMENT, AND OF ALL RECEIPTS AND DISBURSEMENTS HEREUNDER, AND SHALL FURNISH
REPORTS THEREOF TO THE ISSUERS UPON THEIR WRITTEN REQUEST (BUT NOT MORE OFTEN
THAN MONTHLY).  THE BOOKS AND RECORDS OF THE TRUSTEE PERTAINING TO THIS
AGREEMENT AND THE ASSETS AND FUNDS HELD IN THE REDEMPTION ACCOUNT HEREUNDER
SHALL BE MADE AVAILABLE FOR EXAMINATION BY THE ISSUERS AND THEIR RESPECTIVE
AGENTS, ATTORNEYS AND ACCOUNTANTS FROM TIME TO TIME DURING NORMAL BUSINESS HOURS
SUBJECT TO SUCH REASONABLE REGULATIONS OR RESTRICTIONS AS THE TRUSTEE MAY FROM
TIME TO TIME IMPOSE.


 


SECTION 8.  TRUSTEE’S AUTHORITY TO MAKE INVESTMENTS.  EXCEPT AS PROVIDED IN
SECTIONS 5 AND 10 HEREOF, THE TRUSTEE SHALL HAVE NO POWER OR DUTY TO INVEST ANY
FUNDS HELD UNDER THIS AGREEMENT OR TO SELL, TRANSFER OR OTHERWISE DISPOSE OF THE
MONEYS HELD HEREUNDER.


 


SECTION 9.  INSUFFICIENT FUNDS.  IF AT ANY TIME THE MONEYS (INCLUDING INVESTMENT
PROCEEDS THEREOF REPRESENTING PRINCIPAL) IN THE REDEMPTION ACCOUNT WILL NOT BE
SUFFICIENT TO MAKE ALL PAYMENTS REQUIRED BY THIS AGREEMENT, THE TRUSTEE SHALL
NOTIFY THE ISSUERS IN WRITING, PROMPTLY UPON OBTAINING ACTUAL KNOWLEDGE OF SUCH
DEFICIENCY, THE AMOUNT THEREOF AND THE REASON THEREFORE.  THE TRUSTEE SHALL HAVE
NO OTHER RESPONSIBILITY REGARDING ANY SUCH DEFICIENCY.


 


SECTION 10.  TEMPORARY INVESTMENT.  MONEYS HELD BY THE TRUSTEE WHICH ARE NOT
CURRENTLY NEEDED TO MAKE THE PAYMENTS REQUIRED BY SECTION 5 OF THIS AGREEMENT
SHALL BE INVESTED AS DIRECTED IN WRITING BY THE ISSUERS (PROVIDED THAT THE
MATURITY DATE OF ANY SUCH INVESTMENTS SHALL NOT BE LATER THAN THE REDEMPTION
DATE), AND INTEREST EARNED WHICH IS IN EXCESS OF AMOUNTS NEEDED TO EFFECT THE
REDEMPTION DESCRIBED HEREIN SHALL BE PAID OVER TO THE ISSUERS.


 


SECTION 11.  TERMINATION.  ON THE NEXT BUSINESS DAY FOLLOWING THE REDEMPTION
DATE, ALL MONEYS REMAINING IN THE REDEMPTION ACCOUNT, IF ANY, AFTER PAYMENT OF
ALL AMOUNTS PAYABLE THEREFROM AS DESCRIBED IN SECTION 5 OF THIS AGREEMENT (OR
RETENTION BY THE TRUSTEE OF AMOUNTS SUFFICIENT TO MAKE SUCH PAYMENTS NOT
THERETOFORE MADE), AND AFTER

 

3

--------------------------------------------------------------------------------


 


PAYMENT OF ANY AMOUNTS OWING TO THE TRUSTEE UNDER THE INDENTURE, SHALL BE PAID
OVER TO THE ISSUERS PURSUANT TO SECTION 4.01 OF THE INDENTURE.  UPON THE PAYMENT
OF ALL AMOUNTS PAYABLE HEREUNDER, THIS AGREEMENT AND THE RIGHTS HEREBY GRANTED
SHALL THEREUPON CEASE AND TERMINATE; PROVIDED, HOWEVER, THAT (A) THE PROVISIONS
OF SECTION 6 (RIGHTS AND LIMITATIONS OF LIABILITY), SECTION 12 (FEES AND
EXPENSES) AND SECTION 16 (INDEMNITY) SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND (B) THAT ANY AMOUNTS RETAINED BY THE TRUSTEE PURSUANT TO THE FIRST
PARENTHETICAL OF THIS SECTION 11 WILL BE SUBJECT TO SECTION 8.06 OF THE
INDENTURE.


 


SECTION 12.  FEES AND EXPENSES.  WITHOUT IN ANY WAY LIMITING THE GENERALITY OF
SECTION 6(B) OF THIS AGREEMENT, THE TRUSTEE WILL BE ENTITLED TO THE RIGHTS OF
COMPENSATION AND REIMBURSEMENT OF EXPENSES, DISBURSEMENTS AND ADVANCES SET FORTH
IN ARTICLE 7 OF THE INDENTURE IN PERFORMING ANY OF ITS DUTIES UNDER THIS
AGREEMENT.


 


SECTION 13.  AMENDMENTS.  THIS AGREEMENT IS MADE FOR THE BENEFIT OF THE ISSUERS
AND THE HOLDERS FROM TIME TO TIME OF THE SECURITIES, AND IT SHALL NOT BE AMENDED
OR REPEALED WITHOUT THE WRITTEN CONSENT OF ALL SUCH HOLDERS AND THE TRUSTEE.  IT
IS AGREED AND UNDERSTOOD THAT ANY SUCH AMENDMENTS TO OR REPEALING OF THIS
AGREEMENT SHALL NOT AFFECT THE REDEMPTION ACCOUNT OR THE IRREVOCABLE NATURE OF
THE DEPOSIT OF MONEYS THEREIN.  ANY SUCH AMENDMENT MUST BE SET FORTH IN A
WRITTEN AGREEMENT SUPPLEMENTAL TO THIS AGREEMENT, AND THE TRUSTEE MAY
CONCLUSIVELY RELY UPON AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE TRUSTEE IN DETERMINING WHETHER TO ENTER INTO ANY SUCH AGREEMENT
SUPPLEMENTAL TO THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THE ISSUERS MAY
AMEND OR MODIFY THIS AGREEMENT WITHOUT NOTICE TO OR CONSENT OF ANY HOLDER FOR
ANY PURPOSE SET FORTH IN SECTION 9.01 OF THE INDENTURE.


 


SECTION 14.  RESIGNATION OR REMOVAL OF TRUSTEE.  THE RESIGNATION OR REMOVAL OF
THE TRUSTEE FROM ITS CAPACITY UNDER THIS AGREEMENT SHALL BE GOVERNED BY
SECTION 7.08 OF THE INDENTURE, WHICH IS SPECIFICALLY INCORPORATED HEREIN BY THIS
REFERENCE THERETO.


 


SECTION 15.  SEVERABILITY; HEADINGS.  IF ANY ONE OR MORE OF THE COVENANTS OR
AGREEMENTS PROVIDED IN THIS AGREEMENT ON THE PART OF ANY OF THE PARTIES HERETO
TO BE PERFORMED SHOULD BE DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE
CONTRARY TO LAW, SUCH COVENANT OR AGREEMENT SHALL BE DEEMED AND CONSTRUED TO BE
SEVERABLE FROM THE REMAINING COVENANTS AND AGREEMENTS HEREIN CONTAINED AND SHALL
IN NO WAY AFFECT THE VALIDITY OF THE REMAINING PROVISIONS HEREOF.  ALL PARAGRAPH
HEADINGS INCLUDED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
AFFECT THE INTERPRETATION OF THE PROVISIONS HEREOF.


 


SECTION 16.  INDEMNITY.  WITHOUT IN ANY WAY LIMITING THE GENERALITY OF
SECTION 6(B) OF THIS AGREEMENT, THE TRUSTEE WILL BE ENTITLED TO THE RIGHTS OF
INDEMNIFICATION SET FORTH IN SECTION 7.07 OF THE INDENTURE IN PERFORMING ANY OF
ITS DUTIES UNDER THIS AGREEMENT.


 


SECTION 17.  GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE
GOVERNED BY

 

4

--------------------------------------------------------------------------------


 


AND CONSTRUED, ENFORCED AND ADMINISTERED IN ACCORDANCE WITH THE LAWS OF SAID
STATE, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.


 


SECTION 18.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, ALL OF WHICH SHALL BE REGARDED FOR ALL PURPOSES AS ONE ORIGINAL
AND SHALL CONSTITUTE AND BE BUT ONE AND THE SAME INSTRUMENT.


 


SECTION 19.  BENEFIT.  THIS AGREEMENT SHALL BE BIND UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 20.  NOTICE.  ANY NOTICES HEREUNDER SHALL BE IN WRITING AND SHALL BE
SENT TO THE FOLLOWING ADDRESSES:


 

To Trustee:

U.S. Bank National Association, as Trustee

 

225 Asylum Street, 23rd Floor

 

Goodwin Square

 

Hartford, Connecticut 06103

 

Attn: Corporate Trust Department

 

Fax:  860-241-6897

 

 

To the Issuers:

Eldorado Resorts LLC

 

345 North Virginia Street

 

Reno, Nevada 89501

 

Attention:  Chief Financial Officer

 

Fax:  775-348-7513

 

Notices to the Trustee shall be deemed to be given when actually received by the
Trustee’s Corporate Trust Department.  Whenever under the terms hereof the time
for giving a notice or performing an act falls upon a Saturday, Sunday, or
banking holiday, such time shall be extended to the next day on which Trustee is
open for business.

 


SECTION 21.  ENTIRE AGREEMENT.  THIS AGREEMENT AND THE INDENTURE CONSTITUTE THE
ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each caused this Redemption Deposit
Agreement to be executed by a duly authorized officer as of the date first above
written.

 

 

ELDORADO RESORTS LLC

 

 

 

 

 

By:

/s/ Donald L. Carano

 

 

Name:  Donald L. Carano

 

 

Title:  Chief Executive Officer,

 

 

  President and Presiding Manager

 

 

 

 

 

By:

/s/ Gary L. Carano

 

 

Name:  Gary L. Carano

 

 

Title:  Corporate Representative of

 

 

  Recreational Enterprises, Inc., Manager

 

 

 

ELDORADO CAPITAL CORP.

 

 

 

 

 

By:

/s/ Donald L. Carano

 

 

Name:  Donald L. Carano

 

 

Title:  President

 

 

 

 

 

By:

/s/ Gregg R. Carano

 

 

Name:  Gregg R. Carano

 

 

Title:  Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

 

 

By:

/s/ Michael M. Hopkins

 

 

Name: Michael M. Hopkins

 

 

Title: Vice President

 

ATTACHMENTS:

 

Schedule I  –  Securities Redeemed

Exhibit A  -  Notice of Redemption

 

6

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SECURITIES REDEEMED

 

I.                                         Securities Redeemed

 

Series/Tranche

 

CUSIP

 

Interest
Rate(%)

 

Interest Payment
Dates

 

Stated
Maturity
Date

 

Principal Amount
($)

10 1/2% Senior
Subordinated Notes due 2006

 

284710 AC 4

 

10.5

 

15 Feb, 15 Aug

 

15 Aug 2006

 

$

64,249,000

 

 

 

 

 

 

 

 

Total

 

$

64,249,000

 

II.                                     Principal, Premium and Interest Payments
on Redeemed Securities

 

All Securities are to be redeemed on May 21, 2004, before any interest payment
date on any series thereof.

 

Series/Tranche

 

CUSIP

 

Principal/
Premium/
Interest

 

Amount($)

10 1/2% Senior
Subordinated Notes due 2006

 

284710 AC 4

 

Principal
Premium
Interest

 

$

64,249,000.00
1,124,357.50 
1,798,972.00

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

67,172,329.50

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

 

 

[g55811kmimage002.gif]

NOTICE OF FULL OPTIONAL REDEMPTION

Eldorado Resorts LLC Eldorado Capital Corp.

 

 

 

Senior Sub Notes Due 08-15-06

 

NOTICE IS HEREBY GIVEN pursuant to the terms of the Indenture dated as of
July 31, 1996, between Eldorado Resorts LLC Eldorado Capital Corp., as Issuer,
and U.S. Bank N.A., as Trustee or Agent,  that the bonds listed below have been
selected for Full Redemption on May 21, 2004 (the Redemption Date) at a price of
101.75% of the principal amount (the Redemption Price) together with interest
accrued to the Redemption Date.

 

*CUSIP

 

Maturity

 

Rate

 

Amount

 

Price

 

284710AC4

 

08/15/2006

 

10.50

%

$

64,249,000

 

101.75

%

 

Payment of the Redemption Price on the Bonds called for redemption will be paid
only upon presentation and surrender thereof in the following manner:

 

If by Mail:(REGISTERED BONDS)

 

If by Mail:(BEARER BONDS)

 

If by Hand or Overnight Mail:

U.S. Bank

 

U.S. Bank

 

U.S. Bank

Corporate Trust Services

 

Corporate Trust Services

 

Corporate Trust Services

P.O. Box 64111

 

P.O. Box 64452

 

60 Livingston Avenue

St. Paul, MN 55164-0111

 

St. Paul, MN 55164-0452

 

1st Fl - Bond Drop Window

 

 

 

 

St. Paul, MN 55107

 

1-800-934-6802

 

Bondholders presenting their bonds in person for same day payment must surrender
their bond(s) by 1:00 P.M. on the Redemption Date and a check will be available
for pick up after 2:00 P.M..  Checks not picked up by 4:30 P.M. will be mailed
out to the bondholder via first class mail.  If payment of the Redemption Price
is to be made to the registered owner of the Bond, you are not required to
endorse the Bond to collect the Redemption Price.

 

Interest on the principal amount designated to be redeemed shall cease to accrue
on and after the Redemption Date.

 

REQUIREMENT INFORMATION

 

For a list of redemption requirements please visit our website at
www.usbank.com/corporatetrust and click on the “Bondholder Information” link.

 

IMPORTANT NOTICE

 

Under the Jobs and Growth Tax Relief Reconciliation Act of 2003 (the “Act”), 28%
will be withheld if tax identification number is not properly certified.

 

--------------------------------------------------------------------------------

*The Trustee shall not be held responsible for the selection or use of the CUSIP
number, nor is any representation made as to its correctness indicated in the
Redemption Notice.  It is included solely for the convenience of the Holders.

 

 

By: U.S. Bank National Association

 

as Trustee or Agent

 

Dated: April 20, 2004

 

 

Code:820439@4/19/2004 2:20:17 PM ns

 

2

--------------------------------------------------------------------------------